Citation Nr: 1621986	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left leg disability, on a direct basis. 

3.  Entitlement to service connection for a left leg disability as secondary to the service-connected right foot disabilities.  

4.  Entitlement to service connection for a back disability, on a direct basis.

5.  Entitlement to service connection for a back disability, as secondary to the service-connected right foot disabilities.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1988 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a left shoulder disability, left leg disability, and back disability.  

In March 2015, the Board remanded this claim to obtain additional treatment records and a new VA examination and opinion.  Treatment records were associated with the claims file, and the Veteran was afforded a new VA examination in July 2015.  Regarding the theory of direct service connection, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This decision bifurcates the issues of service connection for a left leg disability and back disability into separate issues: (1) entitlement to service connection for the left leg and back disabilities on a direct and presumptive basis, and, (2) entitlement to service connection for the left leg and back disabilities secondary to the service-connected right foot disabilities (38 C.F.R. §3.310 (2015)).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The issues of service connection for the left leg disability and back disability as secondary to the right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current left shoulder rotator cuff tear and strain, lumbar back strain, and left knee strain with instability.  

2.  The Veteran did not sustain a left shoulder injury, left leg injury, back injury, or disease during service.  

3.  Symptoms of a left shoulder disability were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and are not causally or etiologically related to active military service.  

4.  Symptoms of a left leg disability were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year or service, and are not causally or etiologically related to active military service. 

5.  Symptoms of a back disability were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year or service, and are not causally or etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. 	 §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection, on a direct and presumptive basis only, for the left leg disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).

3.  The criteria for service connection, on a direct and presumptive basis only, for the back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify the Veteran regarding the above claims was satisfied in a November 2009 letter, which addressed all three service connection notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the July 2010 decision review officer (DRO) hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded VA examinations in December 2009 and July 2015 to help assess the nature and etiology of the claimed disabilities.  Regarding the claims for direct service connection for the left leg and back disabilities, the Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.   

Regarding the left shoulder disability, the December 2009 VA examiner did not provide an opinion as to the etiology of the left shoulder disability.  At the July 2015 VA examination, the VA examiner opined that the left shoulder disability is less likely than not related to service based on the lack of documentation of an in-service shoulder injury, and evidence of a severe, post-service motor vehicle accident in 2003, which caused the left shoulder injury.  Nonetheless, review of the April 2003 private treatment records reveals that the Veteran did not injure his left shoulder during an April 2003 motor vehicle accident, and this opinion cannot be afforded probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters,
 601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).
 
In this case, as discussed below, the only evidence of an in-service occurrence of a left shoulder injury is the Veteran's contentions that he injured the left shoulder during a bayonet training exercise.  As stated below, the Board finds that this report, while competent, is not credible, and the only evidence offered in support of the contention that the left shoulder disability is related to service is the Veteran's general contentions, which are outweighed by medical evidence and contradicted by the Veteran's other statements of record.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no additional VA medical opinions are warranted.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R.	 § 3.159(d).  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge; however, he instead elected to participate in a decision review officer hearing at the RO.  See May 2010 substantive appeal (on a VA Form 9).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the record indicates that the Veteran has a diagnosis of osteoarthritis, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  See October 2011 VA treatment.  While it is unclear from the record whether the left shoulder, back, and left leg specifically have arthritis, the Board will nonetheless address whether the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.

For a chronic disease, such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for the Left Shoulder Disability 

The Veteran generally contends that he injured his left shoulder in service during a bayonet training exercise, and has had problems with the left shoulder since that injury.  The Veteran stated that he attempted to hit a dummy with a bayonet, but hit too hard and felt a sensation up his shoulder.  The Veteran stated that he did not seek medical treatment during service because that was not what Marines would do.  See July 2012 DRO hearing transcript.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not injure the left shoulder during active service, and the current left shoulder disability was not incurred in-service and may not be presumed to be incurred therein.  The Board finds that the weight of the evidence, both medical and lay, is against a finding of any in-service injury of the left shoulder, chronic symptoms of a left shoulder injury in service or continuous symptoms since service separation.  

As discussed above, the Veteran, at the July 2010 DRO hearing (after filing the claim for service connection), testified that he injured his left shoulder during a training exercise on active duty.  Review of contemporaneous service treatment records is silent for complaints of a left shoulder injury.  Nonetheless, service treatment records indicate treatment for pain in the right foot and heel after an injury playing rugby in April 1989 and multiple psychiatric in-patient hospitalizations.  When asked about injuries, the Veteran did not report any previous shoulder injury, shoulder pain, or any shoulder condition, nor did the medical examiner note any Axis III, general medical conditions.  See June 1989 service treatment records.  In fact, during this time, the only health problem reported by the Veteran was "real bad" headaches.  Id.  Furthermore, the Veteran specifically denied on the separation examination that he experienced any painful or "trick" shoulder condition, bone and joint conditions, or arthritis, while endorsing symptoms of headaches, dizziness, foot trouble, trouble sleeping, depression and excessive worry, and nervous trouble.  See June 1989 separation examination.  The separation examiner at the June 1989 service separation examination reported that the upper extremities and musculoskeletal system were clinically normal.  The Board finds that the service treatment records appear to be complete, and the Board notes that as the Veteran sought treatment for an injury to the right foot after an injury playing rugby, it would be expected that the Veteran seek treatment for an injury to the left shoulder during a training exercise.  See Kahana v. Shinseki,	 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Therefore, the Board finds that the Veteran did not experience an in-service injury to the shoulder.  

Next the Board finds that the weight of the evidence demonstrates the Veteran experienced a post-service left shoulder rotator cuff injury with the onset of current left shoulder symptoms in September 2009.  The Board notes that the Veteran filed a claim for service connection for the left shoulder disability in October 2009.  

Review of private treatment records show that the first treatment for shoulder pain was in December 2009.  At that time, the Veteran reported he injured his left shoulder in September 2009, 20 years after service separation, when he was holding an object with his left arm stretched out and turned to release another object, which caused a force and rapid push on the left arm, throwing out the left shoulder.  The Veteran sought treatment, and the diagnosis was a left rotator cuff tear.  The Veteran reported having bilateral shoulder pain on and off for a decade.  The private examiner opined that the left shoulder rotator cuff tear is definitely related to the 2009 (post-service) event, which is supported by the MRI of the left shoulder.  See December 2009 private treatment records.  During treatment, the Veteran did not report a prior injury to the left shoulder that occurred during service, including any injury during a training exercise.  

Review of VA treatment records show that in November 2009, which was after the October 2009 claim for service connection was filed, the Veteran reported a left shoulder injury with pain that occurred during service.  The November 2009 VA primary care assessment indicated that the Veteran was a new patient at the VA Medical Center at that time.  

Based review of the medical and lay evidence, the Board finds that the Veteran did not experience chronic symptoms in-service left shoulder injury.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not only relying on the absence of a documented in-service injury when making this finding, but also the Veteran's denial of injuries while hospitalized while on active duty, the in-service psychiatric examiner's June 1989 findings of no Axis III general medical disabilities, the Veteran's lay statements of denial of shoulder injuries at the June 1989 separation examination, and the Veteran's report during the 2009 private treatment that his shoulder had been hurting on and off for about a decade, ten years after service, and with no mention of an in-service injury or symptoms during this treatment.  

The Board next finds that the weight of the evidence is against a finding that symptoms of a left shoulder disability were continuous since service separation.  The Board acknowledges that lay evidence concerning symptoms during service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d. 1331.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, at 470.  

The Board additionally acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Board finds that the Veteran's more recent account that his left shoulder symptoms began shortly after service separation, again, while competent, is not credible.  The Veteran's statements regarding the onset of the left shoulder disability are inconsistent with his own more contemporaneous history and with his own history given for treatment purposes, as well as inconsistent with the medical evidence of record.  At service separation, the Veteran specifically denied symptoms of shoulder, joint, or arthritis conditions, while specifically endorsing other symptoms of other conditions.  Furthermore, during the December 2009 private treatment for the left shoulder injury, the Veteran indicated he was injured post-service in September 2009, and previously had been having bilateral shoulder pains for a decade, which indicates shoulder pain started approximately ten years after service.  The Veteran did not state he injured himself during service at the time of the December 2009 private treatment for the left shoulder rotator cuff.  It was not until November 2009, one month after initiating the claim for service connection for the shoulder, that the Veteran reported that injured his left shoulder during service during a training exercise, so this statement was no longer for treatment purposes, but pursuant to the claim for compensation.  

Based on this evidence, the Board finds that the Veteran did not have continuous symptoms of a left shoulder disability since service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).      

Statements made during treatment for the left shoulder disability indicate a post-service injury in September 2009, with some pain on and off for the past ten years, whereas statements made to the VA Medical Center, after the claim for service connection for a left shoulder was filed assert onset of shoulder pain during service.  While the Veteran is competent to report the onset of his symptoms, the only assertion from the Veteran that his symptoms were continuous since service was at the July 2010 DRO hearing and during the November 2009 VA treatment,  both of which occurred after the compensation claim was filed.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has weighed the Veteran's statements as to an in-service injury and continuity of symptoms and finds that the recollections at the time of the initial treatment for the shoulder injury to be of more probative value than the later statements made in connection with a claim for benefits; therefore, the Board finds that the more recent assertion of an in-service injury and that the symptoms of a left shoulder disability were chronic in service and continuous since service separation are not credible, and the criteria for the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  As the Board finds that the left shoulder disability began at least ten years after service separation following a post-service injury in 2009, it was not shown to be a compensable degree within one year of service, so the chronic disease presumptions under 38 U.S.C.A. § 1112 and		 38 C.F.R. § 3.309 do not apply.  For these reasons, the criteria for presumptive service connection have not been met.  

The Board further finds that the weight of the competent evidence demonstrates that the current left shoulder disability is not otherwise related to active service.  As stated above, the Board finds that the Veteran's reports of an in-service left shoulder injury, while competent, are not credible, based on the in-service denial of any injuries and statements made for treatment purposes to private physicians. 

As stated above, in December 2009, the Veteran's treating physician opined that, based on the nature of the Veteran's shoulder injury and imaging studies, the left shoulder injury was definitely related to the post-service trauma that occurred in 2009.  The Board finds this opinion to be of high probative value, as the treating physician gave a full rationale for the opinion, and there is no opinion to the contrary of record.  

The only evidence suggesting a relationship between the left shoulder disability and service is the Veteran's general contention, and the Board finds that the Veteran, under the particular facts of this case, which include no in service injury and post-service onset approximately ten years after service separation, to not be competent to provide an opinion as to any nexus under these facts.  The etiology of the left shoulder strain and rotator cuff tear is a complex medical etiological question involving the joint, which is unobservable to the Veteran, and requires knowledge of the complex etiology of shoulder joint disabilities.  Such an opinion relating the left shoulder rotator cuff tear and strain to service would require specialized knowledge of the musculoskeletal system, knowledge of possible ways to injure shoulders, knowledge of possible complications from shoulder injuries, and knowledge of causes of rotator cuff tears and strains, including with explanation as to how such disorder is related to service in the absence of an in-service injury or treatment, or chronic or continuous symptoms in and since service.  See Kahana, 
24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Therefore, the Veteran's lay statements alone in this case are not sufficient to establish a nexus between service and the current left shoulder disability, especially in the context of this case where there is no in-service injury and no diagnosis, treatment, or even symptoms for many years after service separation.   
 
For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the left shoulder disability was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Direct Service Connection for the Left Leg and Back Disabilities

The Veteran generally contends that the left leg and back disabilities had their onset during service.  The Veteran contends that the carrying of approximately 130 pounds of gear and various training exercises caused the onset of the left leg and back disabilities.  See July 2010 DRO hearing.

After review of the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran sustained an in-service injury to the left leg or back, that the Veteran experienced symptoms of a left leg or back disability, and that the left leg and back disabilities were incurred in service, or can be presumed to have been incurred therein.  The Board finds that the weight of the evidence is against a finding that any left leg disability and back disability were chronic in-service or continuous since service.  

Review of service treatment records is silent for complaints of a left leg or back injury or symptoms.  As stated above, service treatment records indicate treatment for a right foot injury and multiple psychiatric in-patient hospitalizations, and, when asked about injuries, the Veteran, again, did not report any previous left leg or back injury, current left leg or back pain, or left leg or back disorder, nor did the service medical examiner note any Axis III, general medical conditions.  See June 1989 service treatment records.  As discussed above, the only health problem reported by the Veteran was "real bad" headaches during the hospitalization.  Id.  Furthermore, the Veteran specifically denied on the separation examination that he experienced any painful or "trick" knee condition, bone and joint conditions, back pain, and arthritis, while endorsing symptoms of headaches, dizziness, foot trouble, trouble sleeping, depression and excessive worry, and nervous trouble.  See June 1989 separation examination.  The separation examiner at the June 1989 separation examination reported that the musculoskeletal system and lower extremities were clinically normal.  As stated above, the Board finds the service treatment records to be complete, and that based on the Veteran's treatment for other injuries and symptoms, the Veteran would have reported an injury or symptoms of a left leg or back disability.  See Kahana, 24 Vet. App. at 440.  

Review of private treatment records show that after service in April 2003 the Veteran was in a motor vehicle accident.  The April 2003 final diagnosis was left tibia fracture, left femur fracture, left acetabulum fracture, left hemipelvis fracture, nasal bone fracture, and a left orbital floor fracture.  

Review of VA treatment records show complaints of low back pain with a history of post-service onset of symptoms.  The November 2009 VA treatment record additionally notes a complaint of chronic low back pain, and the Veteran stated that he fractured his left leg in seven places in 2003 during the car accident, and because of the altered gait, his low back has been hurting more.  Furthermore, a February 2011 VA treatment record notes that the Veteran reported chronic low back pain since 2005, without any known injury.  

In December 2009, the Veteran was afforded a VA examination to help assess the nature and etiology of the left leg and back disabilities.  At that time, the Veteran reported sustaining seven fractures to the left lower extremity, two pelvis fractures, a left hip dislocation, and low back injury during the 2003 motor vehicle accident.  At that time, the VA examiner opined that the left leg and back injury were more likely than not related to the 2003 motor vehicle accident.  

In July 2015, the Veteran was afforded another VA examination to help assess the etiology of the left leg and back disabilities.  At that time, the VA examiner opined that the left leg and back disabilities were less likely than not related to service based on a lack of documentation of a left leg and back injury during service, a service separation examination finding of a clinically normal back and left knee and leg, and the report of severe injury to the left leg and pelvis during the 2003 post-service motor vehicle accident.  The VA examiner opined that the disabilities are more likely than not related to the 2003 post-service accident.  

As discussed above, based review of the medical and lay evidence, the Board finds that the Veteran did not experience a chronic in-service left leg or back injury.  Again, the Board is not only relying on the absence of a documented in-service injury when making this finding, but also the Veteran's denial of injuries while hospitalized in-service, the in-service psychiatric examiner's June 1989 findings of no Axis III general medical disabilities, the Veteran's denial of joint, leg, or back injuries at the June 1989 separation examination, and the Veteran's statements during VA treatment that he has experienced chronic low back pain since 2005 without a known injury.  

The Board next finds that the weight of the evidence is against a finding that symptoms of a left leg and back disability were continuous since service separation.  The Board, again, acknowledges that lay evidence concerning symptoms during service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence, and that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Board finds that the Veteran's more recent account of an in-service injury and that the left leg and back disability began during service, while competent, again, is not credible.  The Veteran's statements regarding the onset of the left leg and back disability are, again, inconsistent.  At service separation, the Veteran specifically denied symptoms of back, knee, joint, or arthritis conditions, while specifically endorsing other symptoms of other conditions.  Furthermore, during the November 2009 VA treatment, the Veteran indicated only injuring his left shoulder in service, indicated that he injured his left leg in the post-service 2003 car accident, and that the left leg disability has worsened the back pain.  Additionally, the Veteran reported during the February 2011 VA treatment that the low back pain began in 2005, without a known injury.  At the time of the April 2003 private treatment for injuries sustained during the motor vehicle accident, the Veteran did not state he had a prior left leg or back injury that occurred during service.  The Veteran has only reported an in-service occurrence and continuous symptoms since service of a back disability and left leg disability at the July 2010 DRO hearing, which is inconsistent with multiple other more contemporaneous history by the Veteran made for treatment purposes, and is inconsistent with the medical evidence of record that shows a post-service motor vehicle accident, post-service onset of symptoms, and post-service diagnoses.  Based on this evidence, the Board finds that the Veteran did not have continuous symptoms of a left leg and back disability since service. 

The finds that the Veteran's more recent statements as to an in-service injury and continuity of symptoms that he first made after claiming VA compensation are inconsistent with, and outweighed by, his earlier histories reported during service and at the service separation and during post-service treatment for the left leg and back disabilities, as well as the medical evidence of record, which shows no in-service injury, disease, or symptoms, and no post-service reports of symptoms or treatment until after post-service injury.  For these reason, the Board finds that the assertion that the assertions of in-service injury and that symptoms of a left leg and back disability were chronic in service and continuous since service separate are not credible, and the criteria for presumptive service connection under 38 C.F.R. 
§ 3.303(b) are not met.  As the Board finds that the left leg and back disabilities began at least 10 years after service separation, they were also not shown to be to a compensable degree within one year of service, so the chronic disease presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  For these reasons, the criteria for presumptive service connection have not been met.  

The Board further finds that the weight of the competent evidence demonstrates that the current left leg and back disabilities are not otherwise related to active service.  As stated above, in December 2009 and July 2015 VA examination opined that the left leg and back disabilities are more likely related to the 2003 post-service motor vehicle accident.  Regarding the theory of service connection on a direct basis only, the Board affords the opinions high probative value, as they are based on the Veteran's medical history, which is based on accurate facts consistent with the record and the Board's findings of fact, and provide a rationale for the opinions.  Furthermore, there is no opinion of record to the contrary.   

The only evidence suggesting a relationship between the left leg and back disability and service is the Veteran's general contentions, and the Board finds that the Veteran, under the particular facts of this case, which includes no in-service injury, in-service symptoms, and no symptoms for many years after service separation until the post-service 2003 motor vehicle accident, not to be competent to provide an opinion as to nexus.  Like the shoulder disability discussed above, the etiologies of the left leg disability and back disability are complex medical etiological questions involving internal and unseen joint injuries, not visible to the Veteran, and require knowledge of the complex etiology of joint disabilities, specialized knowledge of the musculoskeletal system, knowledge of possible complications of strain caused by physical activity and carrying heavy weight, and knowledge of how to differentiate those injuries from newer, more severe injuries, including post-service fractures, with explanation as to how such disorders are related to service in the absence of chronic or continuous symptoms in and since service.  See Kahana, at 437.  Therefore, the Veteran's lay statements in this case are not sufficient to establish a nexus between service and the current left leg and back disabilities, especially in the context of this case where there is no diagnosis, treatment, or even symptoms for many years after service separation.   
 
For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the low back disability was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the left shoulder disability is denied.  

Service connection for the left leg disability, as directly or presumptively related to service, is denied. 

Service connection for the back disability, as directly or presumptively related to service, is denied.  


REMAND

Secondary Service Connection for the Left Leg and Back Disorders

As stated above, this decision bifurcates the issues of service connection for a left leg disability and back disability into two issues: 1. Service connection on a direct and presumptive basis (which is denied above), and, 2. Service connection on a secondary basis (38 C.F.R. § 3.310).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

During the appeal, in addition to claiming direct service connection, the Veteran has generally contended that the left leg and back disabilities are secondary to the service-connected right foot disabilities, as the Veteran favors one leg because of the service-connected right foot disabilities, and the abnormal gait causes or aggravates the left leg and back disabilities.  See October 2009 claim, July 2010 DRO hearing.  

In March 2015, the Board remanded the issues to obtain an opinion as to whether the left leg disability and back disability were caused by or aggravated by the Veteran's service-connected right foot disabilities.  At the July 2015 VA examination, the VA examiner opined that there is no causative relationship between right foot calcaneal spur and right ankle tendonitis and knee/lower leg or lumbar spine strains, but the VA examiner did not address the Veteran's contentions that the altered gait caused the left leg and back disabilities.  Additionally, the VA examiner did not provide an opinion with rationale regarding whether the service-connected disabilities aggravate the left leg and back disabilities.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, a remand is necessary to obtain a new medical opinion as to whether the left leg and back disabilities are secondary to the service-connected right foot disabilities.  

Accordingly, the issues of service connection for a left leg disability and back disability, as secondary to the service-connected right foot disability, are REMANDED for the following action:

1.  Present the claims file to a qualified VA musculoskeletal examiner.  After review of the claims file, the examiner should offer the following opinions with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that the left leg disability was caused by the service-connected right foot disabilities, to include any abnormal gait caused by the right foot disabilities?  

Is it at least as likely as not (50 percent probability or greater) that the left leg disability was aggravated by the service-connected right foot disabilities, to include any abnormal gait caused by the right foot disabilities?  

Is it at least as likely as not (50 percent probability or greater) that the back disability was caused by the service-connected right foot disabilities, to include any abnormal gait caused by the right foot disabilities?  

Is it at least as likely as not (50 percent probability or greater) that the back disability was aggravated by the service-connected right foot disabilities, to include any abnormal gait caused by the right foot disabilities?

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is beyond the natural progress of the disease.  An exacerbation of symptoms does not constitute aggravation.

2.  Then, readjudicate the issues remaining on appeal.  If the issues remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


